Citation Nr: 1335969	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  09-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals of right knee degenerative joint disease and scars, currently evaluated as 10 percent disabling prior to July 30, 2012, and as 30 percent disabling from September 1, 2013.

2.  Entitlement to an increased rating for right knee instability, currently evaluated as 10 percent disabling prior to July 30, 2012, and from September 1, 2013.

3.  Entitlement to an increased rating for right hip strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  (The Board has considered whether the Veteran's August 2007 correspondence can be considered as a notice of disagreement (NOD) to a January 2007 rating decision, but finds that it does not meet the legal criteria for a notice of disagreement.  The August 2007 correspondence does not make any statement which can reasonably be construed as a disagreement with the January 2007 rating decision.  Instead, it reflects a request for an increased rating based on recent treatment.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  In addition, the Veteran's February 2008 NOD is not timely with regard to the January 2007 rating decision.  Based on the foregoing, the Board finds that the October 2007 rating decision is on appeal.)

The October 2007 rating decision denied a rating in excess of 10 percent for status post partial medial meniscectomy of the right knee with degenerative joint disease and scars, denied a rating in excess of 10 percent for right knee instability, and denied a rating in excess of 10 percent for right hip strain.

In August 2012 the Board remanded the issues of entitlement to an increased rating for right knee, status post partial meniscectomy with degenerative joint disease and scars, currently evaluated as 10 percent disabling; entitlement to an increased rating for right knee instability, currently evaluated as 10 percent disabling; and entitlement to an increased rating for right hip strain, currently evaluated as 10 percent disabling.

Subsequently, in an August 2013 rating decision, the Appeals Management Center (AMC) granted a temporary evaluation of 100 percent for the Veteran's right knee total knee arthroplasty, effective July 30, 2012.  A 30 percent rating was assigned for post-prosthetic replacement, status post partial medial meniscectomy of the right knee with degenerative joint disease and scars, effective September 1, 2013.  

The August 2013 rating decision also granted service connection for limitation of flexion of the right thigh and assigned a 10 percent rating effective December 14, 2012.  The Veteran did not file a notice of disagreement with the August 2013 rating decision granting service connection for limitation of flexion of the right thigh.  As such, the issue involving limitation of flexion of the right thigh is not currently before the Board.

In August 2013, the AMC also issued a supplemental statement of the case which continued to deny an increased rating for right knee instability, currently evaluated as 10 percent disabling, and continued to deny an increased rating for right hip strain, currently evaluated as 10 percent disabling.  

The Board recognizes that the AMC indicated, in the reasons and bases portion of the August 2013 supplemental statement of the case, that the 10 percent for right knee instability is effective until July 29, 2012.  The Board also recognizes that in the August 2013 rating decision, the AMC indicated that the separate rating for instability of the right knee would end on September 1, 2013.  However, the August 2013 notice letter from the AMC, which was sent to the Veteran to inform him of the August 2013 rating decision, indicates that as of September 1, 2013, the Veteran's combined evaluation is 50 percent, which is the combined rating for postoperative residuals of right knee degenerative joint disease and scars (evaluated as 30 percent disabling from September 1, 2013), right knee instability (evaluated as 10 percent disabling from September 26, 2006); right hip strain (evaluated as 10 percent disabling from September 26, 2006), and limitation of flexion of the right thigh (evaluated as 10 percent from December 14, 2012).  Moreover, the August 2013 rating decision code sheet indicates that the 10 percent rating for the Veteran's right knee instability is effective from September 26, 2006, and does not have an end date.  Finally, the May 2013 VA examination report reflects that there is still instability of the Veteran's right knee.  As such, the issue of entitlement to a rating in excess of 10 percent for right knee instability is still currently on appeal for the time period subsequent to the total knee arthroplasty.  In this regard, the Board notes that because the Veteran was granted a 100 percent rating pursuant to his total right knee arthroplasty from July 30, 2012 through August 31, 2013, a separate rating for instability during the period of the 100 percent rating would result in pyramiding and therefore, regarding the claim of entitlement to a rating in excess of 10 percent for right knee instability, the rating period from July 30, 2012 through August 31, 2013 is not currently on appeal.


FINDINGS OF FACT

1.  For the time period prior to July 30, 2012 the Veteran's right knee status post partial medial meniscectomy with degenerative joint disease and scars, was manifested by asymptomatic scars of less than 39 sq. cm., pain, weakness, crepitation, limitation of extension to no worse than five degrees, and limitation of flexion to no worse than 100 degrees, without evidence of ankylosis of dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.

2.  For the time period beginning on September 1, 2013, the Veteran's total right knee arthroplasty is manifested by asymptomatic scars of less than 39 sq.cm., intermediate degrees of residual weakness, pain or limitation of motion such that limitation of flexion was to no worse than 110 degrees and limitation of extension was to no worse than 5 degrees; there is no evidence of severe painful motion or weakness in the affected extremity, limitation of extension of the leg to 30 degrees or more, or ankylosis.

3.  For the time period prior to November 5, 2009, the Veteran's right knee instability is manifested by no more than slight instability of the right knee.

4.  For the time period from November 5, 2009 through July 29, 2012, the Veteran's right knee instability is manifested by severe instability of the right knee.

5.  For the time period beginning on September 1, 2013, the Veteran's right knee instability is manifested by no more than slight instability of the right knee.

6.  Throughout the time period on appeal, the Veteran's right hip strain is manifested by limitation of extension of the thigh to more than five degrees; there is no evidence of right hip ankylosis, limitation of abduction of the right hip such that motion is lost beyond 10 degrees, flail joint, impairment of the femur with nonunion, fracture of the surgical neck of the femur, or other nonunion of the femur.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's right knee status post partial medial meniscectomy with degenerative joint disease and scars for the time period prior to July 30, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2013).

2.  The criteria for a rating in excess of 30 percent for the Veteran's status post total right knee arthroplasty for the time period beginning on September 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2013).

3.  The criteria for a rating in excess of 10 percent for right knee instability have not been met for the time period prior to November 5, 2009.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for a 30 percent rating right knee instability have been met for the time period from November 5, 2009 through July 29, 2012.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2013).


5.  The criteria for a rating in excess of 10 percent for right knee instability have not been met for the time period beginning on September 1, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2013).

6.  The criteria for a rating in excess of 10 percent for right hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim. 

With regard to the Veteran's claims for increased ratings, in VA correspondence dated in October 2007, March 2009, August 2012, October 2012, and February 2013 the Veteran was informed of what evidence was required to substantiate his increased rating claims, and of his and VA's respective duties for obtaining evidence.  Also, the March 2009 notice informed the Veteran of the criteria for consideration in assigning an effective date and/or disability rating.  

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because complete VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  In this regard, although the March 2009 letter, which contained the notice regarding disability ratings and effective dates, was sent after the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in October 2007, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claims in a May 2009 statement of the case, and an August 2013 supplemental statement of the case.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

In light of above, the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA treatment records, VA examination reports, identified private treatment records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the Veteran's statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a further duty to obtain. 

With respect to the VA examinations of record, the Veteran was afforded VA (or fee basis) examinations with respect to his claims in December 2006 (January 2007 examination report), December 2012, and May 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that together, the VA examination reports are adequate.  All examination reports reflect that examination of the Veteran was conducted, the December 2012 and May 2013 VA examiners reviewed the claims file, and together, the examination reports provide the medical information addressing the rating criteria for consideration in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board finds that the VA examinations are adequate. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its August 2012 remand.  Specifically, the August 2012 Board remand instructed the RO to send the Veteran a letter in accordance with 38 U.S.C.A. § 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2012), Quartuccio v. Principi, 16 Vet. App. 183(2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and any other applicable legal precedent.  The remand also instructed that the RO/AMC should request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his right knee and hip disabilities.  The Board notes that the AMC sent the Veteran an appropriate letter in August 2012, the Veteran provided authorization for VA to obtain his private treatment records, and such records were obtained.  In addition, the Veteran's VA treatment records through August 2013 were also obtained and are found in the Virtual VA claims folder.  The August 2012 remand also instructed the RO/AMC to afford the Veteran a VA examination to determine the extent of his right hip and knee disabilities.  The Board finds that the RO has complied with the Board's instructions and that the December 2012 and May 2013 VA examination reports substantially comply with the Board's prior remand directives.  Finally, the August 2012 remand instructed the RO/AMC to readjudicate the claims and issue a supplemental statement of the case if any benefit on appeal was not granted.  Although the issue of entitlement to an increased rating for status post partial medial meniscectomy with degenerative joint disease and scars was not listed as a separate issue on the August 2013 supplemental statement of the case, the Board notes that the AMC discussed the range of motion of the right knee and therefore, the claim was considered in the supplemental statement of the case.  Therefore, the Board concludes that there was substantial compliance with its August 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).

The Veteran's statements describing the symptoms of his service-connected disorders are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The following paragraphs specifically apply to claims in which evaluating joint disabilities are rated on the basis of limitation of motion.  VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Analysis

I.  Right Knee Status Post Partial Medial Meniscectomy/Total Knee Arthroplasty

The Veteran's postoperative residuals of right knee degenerative joint disease with scars, are rated as 10 percent disabling prior to July 30, 2012, as 100 percent disabling from July 30, 2012 through August 31, 2013, and as 30 percent disabling beginning on September 1, 2013.  Historically, the Board notes that the RO denied a rating in excess of 10 percent for status post partial medial meniscectomy with degenerative joint disease and scars in a January 2007 rating decision.  Notice of this decision was mailed to the Veteran on February 5, 2007.  The Veteran did not appeal this decision and on August 31, 2007 he filed a claim for an increased rating.  Therefore, the rating period for consideration on appeal is from February 6, 2007, the day following the date of the notice of the last final prior rating decision.

In the October 2007 rating decision on appeal, the RO denied a rating in excess of 10 percent for right knee status post partial medial meniscectomy with degenerative joint disease and scars.  Thereafter, in an August 2013 rating decision, a 100 percent rating was granted pursuant to a total knee arthroplasty effective July 30, 2012, and then a 30 percent rating was assigned effective September 1, 2013.  Although the August 2013 rating decision reflects that the 100 percent rating was assigned pursuant to 38 C.F.R. § 4.30, the Board notes that a 100 percent rating is warranted for one year under Diagnostic Code 5055 following implantation of a prosthesis.  Moreover, while the August 2013 rating decision indicates that the 30 percent rating that was made effective on September 1, 2013 is assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259, the Board notes that the only rating available under Diagnostic Code 5259 is a 10 percent rating.  The Board finds that the 30 percent rating assigned as of September 1, 2013 is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5055, knee replacement (prosthesis).

For the time period prior to July 30, 2012, the Veteran's right knee status post partial medial meniscectomy with degenerative joint disease and scars is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Under that code, a 10 percent rating is the only available rating, and it is warranted for symptomatic removal of semilunar cartilage.  There are no additional or higher ratings available under Diagnostic Code 5259.  

Diagnostic Code 5010 indicates that arthritis due to trauma, substantiated by X-ray findings should be rated as arthritis, degenerative.  Diagnostic Code 5003, specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee and ankle.  38 C.F.R. § 4.45(f). 

Diagnostic Code 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Diagnostic Code 5261 provides a noncompensable rating when extension is limited to 5 degrees.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is warranted for leg extension limited to 20 degrees.  A 40 percent evaluation is warranted for leg extension limited to 30 degrees.  A 50 percent evaluation is warranted for leg extension limited to 45 degrees.

A claimant who has compensable limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9 - 2004 (Sept. 17, 2004).  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

The medical evidence of record includes a January 2007 report of a VA fee basis examination conducted in December 2006, which notes that the Veteran reported constant right knee weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, and dislocation.  The pain was described as aching, oppressing, sharp, and sticking.  It comes on spontaneously and is relieved by rest and limiting physical activity.  It does not cause incapacitation.  The Veteran receives no treatment.  When he walks his right knee gives out and he is in constant pain.  Examination revealed a scar at the right knee with no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  Range of motion testing of the right knee revealed 100 degrees of flexion with pain beginning at 100 degrees, and zero degrees of extension without pain.  The examiner stated that the right knee joint function is additionally limited by pain, but it is not additionally limited by fatigue, weakness, lack of endurance and incoordination.  The examiner indicated that the pain additionally limits the joint function by zero degrees.  Right knee X-ray studies showed degenerative arthritic changes.  The diagnosis was right knee status post partial medial meniscectomy with scars and slight instability.  The examiner stated that there is evidence of tenderness, pain, locking, crepitus, grinding, reduced range of motion, slight instability, and scars.  

A June 2007 MRI of the right knee revealed medial meniscus partial meniscectomy or recurrent tear, ACL full thickness tear, PCL femoral attachment degeneration and surrounding ganglion cyst, tricompartmental osteoarthrosis, and chondromalacia.  

A June 2007 VA treatment record notes that examination of the right knee revealed crepitus.  A July 2007 VA treatment record revealed no swelling or joint effusion on examination.  There was no patellar grind. 

A November 2007 VA treatment record revealed mild effusion of the right knee.  Range of motion was from zero to 120 degrees.  There was crepitus.  The diagnosis was right knee degenerative joint disease.

A November 2008 VA treatment record revealed that examination showed no edema or effusion of the right knee.  There was tenderness to palpation of the medial and lateral condyles and lateral/medial facets of the patella.  Active range of motion was from zero to 130 degrees.  Muscle strength was full for the lower extremities.  The assessment was osteoarthritis of the right knee.  

A November 2009 VA treatment record notes that the right knee bone and soft tissue contours were normal.  There was a mild effusion without synovitis.  There was diffuse tenderness along the medial joint line.  Crepitus was noted on active range of motion.  Extension was to five degrees and flexion was to 130 degrees.  The diagnosis was tricompartmental degenerative joint disease of the right knee.  

An October 2011 VA treatment record found in the Veteran's Virtual VA claims file notes that the Veteran has end stage degenerative joint disease of the right knee.

A December 2011 VA treatment record found in the Veteran's Virtual VA claims file notes moderate effusion in the right knee and diffuse joint tenderness.  Active range of motion revealed limitation of extension to five degrees and 130 degrees of flexion.  There was pseudo-laxity of the medial and collateral ligament.  An X-ray study reveals small suprapatellar joint effusion and tricompartmental osteoarthritis of the right knee.

A July 2012 private treatment record notes that the Veteran underwent a right total knee arthroplasty.

A September 2012 private treatment record notes that the Veteran had some ecchymosis along the knee and some warmth upon touch.  

A December 2012 VA examination report notes that right knee flexion was to 85 degrees with pain beginning at 70 degrees.  Extension was to zero degrees.  There was no evidence of painful motion.  Repetitive testing did not change range of motion.  The examiner stated that there was no functional loss and/or functional impairment of the right knee in terms of less movement than normal and pain on movement.  There was tenderness to palpation for the joint line or soft tissues of the right knee.  Muscle strength testing was full and joint stability tests were normal.  It was noted that the Veteran underwent a total knee joint replacement on July 30, 2012, and it resulted in intermediate degrees of residual weakness, pain, or limitation of motion.  It was noted that there were no painful and/or unstable scars and no scars greater than 39 square centimeters.  The Veteran does not use any assistive devices.  There is no patellar subluxation.  It was specifically noted by the examiner that total knee replacements require at least six months to recover before an evaluation can be done to determine residual disability; therefore another examination was recommended to be scheduled in at least two months time.

A May 2013 VA examination report notes a diagnosis of osteoarthritis of the right knee, status post total knee replacement.  The Veteran stated that since his total knee replacement, he no longer has problems with his knee giving out.  He reported residual pain at about 5/10 in terms of severity.  He complained that the pain is worse when initially starting to move, but it improves as he gets going.  Range of motion testing revealed 110 degrees of flexion with pain beginning at 110 degrees.  Extension was to five degrees.  There was no objective evidence of painful motion on extension.  Repetitive testing did not change range of motion testing.  The examiner stated that the Veteran did not have additional limitation in range of motion of the right knee and lower leg following repetitive use testing.  Moreover, the Veteran did not have any functional loss and/or functional impairment of the right knee and lower leg.  Specifically, it was found that there was no weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy, instability of station, disturbance of locomotion, or interference with sitting, standing or weightbearing.  Muscle strength testing was 4/5.  The examiner stated that there were no meniscal conditions or surgical procedures for a meniscal condition.  The examiner stated that since the total knee arthroplasty the Veteran has intermediate degrees of residual weakness, pain or limitation of motion.  The examiner stated that the Veteran's gait is fairly normal, with mild alteration due to right leg limitations.  The Veteran does not use any assistive devices such as a brace, cane, walker, or wheelchair.  Imaging studies do not show evidence of patellar subluxation.  The examiner stated that the Veteran's right knee disability causes kneeling and squatting to be difficult due to pain.  It was noted that the Veteran needed to use his arms to help him stand up from a seated position.  

After careful review of the evidence of record, the Board has determined that the preponderance of the evidence is against an evaluation higher than 10 percent for right knee status post partial medial meniscectomy with degenerative joint disease and scars during the rating period prior to July 30, 2012.  

In this regard, a higher rating is not warranted under Diagnostic Code 5258 because the evidence does not show dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  While degenerative joint disease was present, the evidence does not show dislocated semilunar cartilage.  Moreover, the evidence does not reveal frequent episodes of locking or effusion into the joint.  Although in November 2007 and December 2011 there was a mild to moderate effusion in the right knee, in June 2007 and November 2008 it was specifically noted that there was no edema or effusion.  Thus, with just two findings, there are not frequent episodes of effusion into the joint.  Moreover, despite the Veteran's complaint of locking at the December 2006 VA examination (January 2007 examination report), objective evidence of locking was not documented during the applicable time period.  As such, a higher 20 percent rating is not warranted under Diagnostic Code 5258.

With respect to range of motion codes, a compensable rating is available under Diagnostic Code 5260 for flexion limited to 45 degrees.  However, the evidence shows that for this time period flexion was, at worst, to 100 degrees according to the January 2007 VA examination report.  Generally, flexion was to 120 or 130 degrees.  Notably, in November 2007, flexion was to 120 degrees and in November 2008, November 2009, and December 2011, it was to 130 degrees.  As such a compensable rating is not warranted under Diagnostic Code 5261. 

A compensable rating is also not warranted under Diagnostic Code 5260 based upon limitation of extension, as extension was limited to no worse than 5 degrees.  Extension was consistently full for the time period prior to July 30, 2012, with the exception of extension being limited to five degrees in December 2011.  Therefore, a compensable rating under Diagnostic Code 5260 is not for application.  

The Veteran's range of motion of the right knee was also not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use, beyond the measurements taken into consideration in rating the disability.  38 C.F.R. §§ 4.40 , 4.45.  The VA examiner who conducted the December 2006 VA examination (and authored the January 2007 VA examination report) noted pain during the evaluation, and addressed any additional limitation due to pain.  The examiner specifically found that pain did not additionally limit the Veteran's joint function.  The examiner also noted that the joint function was not additionally limited by repetitive use, fatigue, weakness, lack of endurance or incoordination.  Moreover, in November 2008 the Veteran's muscle strength was found to be full.   Therefore, even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating as any pain, incoordination, fatigue, weakness, and lack of endurance did not result in any limitation of motion.  Therefore, applying the DeLuca criteria does not lead to a higher rating under Diagnostic Codes 5260 and/or 5261.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also determined that a higher rating for the time period prior to July 30, 2012 is not warranted under any other diagnostic code, as the evidence does not show the presence of ankylosis of the right knee, nonunion or malunion of the tibia and fibula, or genu recurvatum.  As such, higher ratings are not warranted under Diagnostic Codes 5256, 5262, or 5263, respectively. 

In view of the foregoing, the Board finds that for the rating period on appeal prior to July 30, 2012, the right knee disability is appropriately rated under Diagnostic Code 5259 or 5010, and that the preponderance of the evidence is against an evaluation in excess of 10 percent at any time during that period.  As previously noted, the Veteran is separately service-connected for right knee instability, therefore, the issue of entitlement to a higher rating for service-connected instability of the right knee pursuant to Diagnostic Code 5257, for the periods prior to July 30, 2012 and from September 1, 2013, is discussed below.  

The Veteran is rated at 100 percent for his total right knee arthroplasty from July 30, 2012 through August 31, 2013.  As of September 1, 2013, the Veteran's right knee total arthroplasty is rated as 30 percent disabling under Diagnostic Code 5055.  Under Diagnostic Code 5055, a 100 percent rating is warranted for one year following replacement implantation.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum rating is 30 percent.

The medical evidence subsequent to the Veteran's total right knee arthroplasty does not reflect severe painful motion or weakness in the right knee in order to warrant a 60 percent rating under Diagnostic Code 5055.  In this regard, the May 2013 VA examiner specifically found that there was no weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy, instability of station, disturbance of locomotion, or interference with sitting, standing or weightbearing.  Moreover, muscle strength testing was 4/5 and the Veteran specifically indicating that his right knee had improved and his right knee was no longer giving out.  As such, a higher 60 percent is not warranted under Diagnostic Code 5055 based upon severe painful motion or weakness in the right knee.

A rating higher than 30 percent is not afforded for limitation of leg flexion under Diagnostic Code 5260.  In order to receive a higher rating under Diagnostic Code 5261, there must be evidence of extension limited to 30 degrees or more.  However, the May 2013 VA examination report reflects that extension was limited to five degrees without any pain.  Moreover, as the VA examiner stated there was no additional limitation of motion following repetitive use testing, and no functional loss or functional impairment due to weakened movement, less or more movement than normal, fatigability, incoordination, pain, swelling, deformity, atrophy, instability of station, disturbance of locomotion, or interference with sitting, standing, and weight-bearing, the Board finds that even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating because any pain, incoordination, fatigue, weakness, and lack of endurance did not result in any limitation of motion.  Therefore, applying the DeLuca criteria does not lead to a higher rating under Diagnostic Code 5261.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, the evidence reveals that there is no ankylosis of the right knee, and there is no evidence of impairment of the tibia and fibula such that there is nonunion with loose motion requiring a brace.  Notably, X-ray studies have not revealed nonunion of the tibia and fibula and the May 2013 VA examination report indicates that the Veteran does not use a brace for his right knee.  Therefore, higher ratings are not warranted under Diagnostic Code 5256 or Diagnostic Code 5262.

The Board further notes that a separate compensable rating is not warranted based upon the Veteran's right knee scars, prior to July 30, 2012 or from September 1, 2013, because the evidence shows that the scars are not at least 39 square centimeters, unstable or painful, and they do not result in any limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (as in effect prior to and from October 23, 2008).  The criteria for rating scars were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  On January 20, 2012, but effective retroactively to October 23, 2008, 38 C.F.R. § 4.118 was again revised to clarify that as to claims filed before October 23, 2008, the old criteria will apply to applications received by VA before that date.  However, a veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118, may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of an increased rating award based on the amended criteria, however, will in no case be before October 23, 2008.  In order to review the record in the light most favorable to the Veteran, as the applicability of the revised criteria was recently clarified, the Board considered the rating criteria in effect prior to and as of October 23, 2008, in adjudicating this claim.  

In view of the foregoing, the Board finds that the preponderance of the evidence of record is against an evaluation in excess of 10 percent for right knee status post medial meniscectomy with scars and degenerative joint disease prior to July 30, 2012, and to a rating in excess of 30 percent beginning on September 1, 2013 for right knee status post total knee arthroplasty.  

In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, as a preponderance of the evidence is against the assignment of higher disability ratings for the appropriate time periods, such rule does not apply and the claim must be denied.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his right knee symptoms are more severe than the current disability evaluations reflect.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to assess whether such symptomatology satisfies specific Diagnostic Code criteria, as such requires medical expertise and technical knowledge that the Veteran has not been shown to possess.  As such, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's disabilities with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased symptomatology.

II.  Right Knee Instability

Historically, the Board notes that service connection for right knee instability was granted in a January 2007 rating decision.  A 10 percent rating was assigned, effective September 26, 2006.  Notice of this rating decision was sent to the Veteran by letter dated February 5, 2007.  The Veteran filed the instant claim for an increased rating for his right knee instability on August 31, 2007.  As such, the rating period for consideration on appeal is from February 6, 2007, the day following the date of the notice of the last final prior rating decision.

The Veteran's service-connected right knee instability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee which is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In order to receive a higher rating under this diagnostic code, it must be shown that the recurrent subluxation or lateral instability is moderate (for a 20 percent rating) or severe (for a 30 percent rating).  

The medical evidence includes a January 2007 report of a December 2006 VA fee basis examination, which notes that the Veteran reported constant weakness, stiffness, swelling, giving way, lack of endurance, fatigability, and dislocation.  The Veteran stated that the pain comes spontaneously and is relieved by rest and limiting physical activity.  Anterior and posterior cruciate ligaments stability test was normal, as was medial and lateral collateral ligaments stability test.  The examiner stated that there was objective evidence of slight instability.

A July 2007 VA treatment record notes that on examination the Veteran's knee showed a prominent anterior cruciate ligament injury and the posterior cruciate ligament was with mild strain, but intact.  The other ligamentous structures were intact.  On examination there was no swelling or joint diffusion, and the knee was stable to varus and valgus stress.

A November 2007 VA treatment record notes that the Veteran complained that his knee gives way on occasion.  On examination the right knee displayed obvious varus deformity, mild effusion, and crepitus.  On examination the medial and lateral collateral ligaments were stable.  The Veteran was given a medial offloader brace.

A November 2008 VA treatment record notes that examination revealed no edema or effusion.  The right knee was stable to varus and valgus stress at neutral and 30 degrees of flexion.  Lachman's and McMurray's tests were negative.  The assessment was osteoarthritis of the right knee.

A November 5, 2009 VA treatment record notes that the Veteran was seen for complaints of constant pain along the joint lines in the right knee.  He complained that the knee feels loose and gives way frequently.  On examination the Veteran's right knee bone and soft tissue were normal.  The right knee had a mild effusion without synovitis.  The joint was noted to be unstable with positive Lachman's without endpoint.  The anterior drawer was also positive but not as much as the Lachman's.  Collateral ligaments were intact with pseudolaxity of the medial collateral ligament noted.  He was diffusely tender along the medial joint line, and less so along the lateral joint line and patellofemoral joint.  

An August 2010 VA treatment record notes that the Veteran was seen for chronic pain to the right knee.  It was noted that the Veteran's current physical activity/exercise activities include carpentry work and yard work.  

A July 2012 private treatment record notes that the Veteran underwent a right total knee arthroplasty.

A December 2012 VA examination report notes a diagnosis was degenerative joint disease of the right knee.  It was noted that the Veteran underwent a total knee replacement on July 30, 2012 and he will be recovering from this procedure for a minimum of six months before his right knee can be adequately evaluated for disability purposes.  On examination all joint stability tests (anterior instability or Lachman test, posterior instability or posterior drawer test, and medial -lateral instability or valgus/varus pressure to knee in extension and 30 degrees of flexion) were normal.  It was noted that there was no evidence or history of recurrent patellar subluxation/dislocation. X-ray studies revealed right total knee arthroplasty in anatomic alignment, intact hardware.

A May 2013 VA examination report notes a diagnosis was osteoarthritis of the right knee, status post total knee replacement.  The Veteran reported some improvement since his June 2012 knee replacement.  He stated that he no longer has problems with the knee giving out.  He stated that his pain is 5/10 and is worse when initially starting to move.  It improves as he "gets going."  He stated that flare-ups occur frequently with pain up to 7/10.  Anterior instability test, posterior instability test, and medial-lateral instability test were all 2+ on the right (5-10 millimeters).  The examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted that the Veteran does not use any assistive devices as a normal mode of locomotion.  Imaging studies revealed degenerative or traumatic arthritis.  There was no X-ray evidence of patellar subluxation or of any other significant diagnostic test findings and/or results.  The examiner stated that the Veteran's right knee condition impacts his ability to work in that kneeling and squatting are difficulty due to pain, and that he requires his arms to help stand up from a seated position.

A review of the medical evidence of record prior to November 5, 2009 reflects that the Veteran's right knee instability is no more than slight.  Notably, the January 2007 VA examination report indicates that the anterior and posterior cruciate ligament stability tests were normal, as was the medial and lateral collateral ligaments stability test.  Moreover, the January 2007 VA examiner stated that there was objective evidence of slight instability.  Similarly, the July 2007 VA treatment record shows that the right knee was stable to varus/valgus stress and in November 2007, the medial and lateral collateral ligaments were stable.  In November 2008 the Veteran's right knee was stable to varus and valgus stress at neutral and 30 degrees of flexion, and Lachman's and McMurray's tests were negative.  These medical records show that the Veteran had no more than slight instability of the right knee.  As such a rating in excess of 10 percent for right knee instability is not warranted prior to November 5, 2009.

However, a November 5, 2009 VA treatment record notes that the right knee was unstable with positive Lachman's without endpoint.  The anterior drawer was also positive but not as much as the Lachman's.  Collateral ligaments were intact and pseudolaxity of the medical collateral ligament was noted.  Such instability of the right knee, described as unstable with positive Lachman's without endpoint, shows worsening instability.  Although the collateral ligaments were intact and the anterior drawer test was positive (but not as much as Lachman's), because the Lachman's test was described as not having an endpoint, the Board finds that the instability is severe, and a 30 percent rating is warranted as of November 5, 2009.  

Beginning on July 30, 2012 but prior to September 1, 2013, the Veteran's right knee disability is rated as 100 percent disabling based upon his right knee total knee arthroplasty.  As such, a higher rating based upon instability during this time is not possible.

As of September 1, 2013, the Board finds that instability is still present and should be rated at 10 percent for slight instability.  In this regard, the May 2013 VA examination report notes that the tests for anterior instability, posterior instability, and medial-lateral instability were 2+ (5-10 millimeters of movement).  However, importantly, the Veteran stated that his knee had improved and it no longer gives out.  Moreover, the May 2013 examination report notes that the Veteran did not use a brace.  As such, the Board finds that as of September 1, 2013, the Veteran's right knee instability should be rated at 10 percent for mild instability.  The Board finds that the instability of the right knee is not moderate as of September 1, 2013 because the Veteran reported improvement such that his knee was no longer giving way, a knee brace was not worn, and higher degrees of movement during the stability tests were possible but not demonstrated in May 2013.  As such, a 10 percent rating for slight right knee instability is warranted as of September 1, 2013.

The Board notes that when evaluating the symptoms under Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the effects of functional loss due to pain do not apply, as that diagnostic code is not based on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In sum, the Board finds that the Veteran's right knee instability is appropriately rated as 10 percent disabling prior to November 5, 2009.  As of November 5, 2009, the right knee instability was severe and warrants a 30 percent rating.  Thereafter, the Veteran's right knee is rated as 100 percent disabling based upon his total right knee arthroplasty from July 30, 2012 through August 31, 2013.  As of September 1, 2013 the Board finds that a 20 percent rating is warranted based upon no more than slight instability.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that his right knee instability symptoms may be more severe than the current disability evaluations reflect.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to assess whether such symptomatology satisfies specific Diagnostic Code criteria, as such requires medical expertise and technical knowledge that the Veteran has not been shown to possess.  The Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's disabilities with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his right knee instability.

III.  Right Hip Strain

Historically, the Board notes that service connection for right hip strain was granted in a January 2007 rating decision.  A 10 percent rating was assigned, effective September 26, 2006.  Notice of this rating decision was sent to the Veteran by letter dated February 5, 2007.  The Veteran filed the instant claim for an increased rating for his right hip strain on August 31, 2007.  As such, the rating period for consideration on appeal is from February 6, 2007, the day following the date of the notice of the last final prior rating decision.

The Veteran's right hip strain is evaluated as 10 percent disabling by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5251, for rating limitation of extension of the thigh.  See 38 C.F.R. § 4.27.  In an August 2013 rating decision, the RO granted separate service connection for limitation of flexion of the right hip/thigh and assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5252.  Because the Veteran did not appeal the August 2013 rating decision, consideration of flexion of the right thigh under Diagnostic Code 5252 is not currently before the Board for appellate consideration.

The medical evidence includes a January 2007 report of a December 2006 VA fee basis examination, which notes that the Veteran has had a right hip problem for 36 years.  The Veteran complained of constant right hip weakness, stiffness, swelling, giving way, lack of endurance, fatigability, and dislocation.  He reported that his pain is constant, aching, oppressing, sharp, and sticking in nature.  The pain comes spontaneously and is relieved by rest.  At the time of the pain he is unable to perform daily physical activity.  The Veteran stated that the disability does not cause incapacitation.  He does not receive any treatment for this condition.  Examination revealed signs of tenderness.  Posture and gait were within normal limits.  The Veteran does not require an assistive device for ambulation.  Range of motion testing of the right hip revealed 100 degrees of flexion with pain beginning at 100 degrees.  Extension was to 20 degrees, with pain beginning at 20 degrees.  Adduction was to 20 degrees, with pain beginning at 20 degrees.  Abduction was to 30 degrees with pain beginning at 20 degrees.  External rotation was to 50 degrees with pain beginning at 50 degrees.  Internal rotation was to 30 degrees with pain beginning at 30 degrees.  The joint function was noted to be additionally limited by pain following repetitive use.  The examiner stated that the right hip joint function is not additionally limited by fatigue, weakness, lack of endurance, and incoordination.  Pain was noted to additionally limit the right hip motion by zero degrees.  X-ray studies of the right hip were within normal limits.  The examiner diagnosed the Veteran with right hip strain.  The subjective factors were history of constant pain and the objective factors were negative X-ray, evidence of tenderness, and reduced range of motion on examination.  

A June 2007 VA treatment record notes that the Veteran was diagnosed with right hip degenerative joint disease.

A November 2009 VA treatment record notes that the Veteran had some pain over the greater trochanter of the right hip.  The diagnosis was normal right hip.

A December 2012 VA examination report notes that the Veteran's claims file was reviewed.  The diagnosis was right hip strain.  The Veteran reported that he does not have flare-ups.  Range of motion testing of the right hip revealed right hip flexion to 115 degrees without objective evidence of painful motion.  Right hip extension was greater than five degrees without objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran cannot cross his legs, and rotation was not limited such that the Veteran cannot toe-out more than 15 degrees.  After repetitive use testing, flexion was to 115 degrees, extension was to 5 degrees or greater, abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The examiner stated that the Veteran does not have additional limitation in range of motion of the hip and thigh following repetitive use testing.  The examiner opined that the Veteran has functional loss and/or functional impairment of the hip and thigh in terms of less movement than normal.  There was localized tenderness or pain to palpation for joints/soft tissue of the right hip.  Muscle strength testing was normal in terms of hip flexion, hip abduction, and hip extension.  There was no ankylosis of the right hip, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran had not had a total hip joint replacement and he had not had arthroscopic or other hip surgery.  He did not have any residual signs and/or symptoms due to arthroscopic or other hip surgery.  He had no scars related to his hip condition.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner opined that the Veteran's hip and/or thigh condition does not cause functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imaging studies do not document degenerative or traumatic arthritis of the right hip, nor do they show any other significant diagnostic test findings and/or results.  The examiner further opined that the Veteran's hip and/or thigh condition does not impact his ability to work.  Additional hip active range of motion testing revealed extension from zero to 30 degrees, abduction from zero to 45 degrees.  There was no objective evidence of pain with active motion of the right hip.  The Veteran was able to cross his right leg over his left leg.  The Veteran also could toe out more than 15 degrees.  There was no objective evidence of pain following repetitive motion.

A May 2013 VA examination report notes that the Veteran's claims file was reviewed.  The diagnosis was right hip osteoarthritis.  The Veteran reported that his right hip is the same as before.  It occasionally pops and he has swelling and pain.  It feels better after he has been moving around.  It is worse when he first starts to be active.  He reported occasional flare-ups that cause pain at a level of 7/10.  On examination right hip flexion was to 115 degrees, without any objective evidence of painful motion.  Right hip extension was greater than 5 degrees, without any objective evidence of painful motion.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran cannot cross his legs.  Rotation was not limited such that the veteran cannot toe-out more than 15 degrees.  After three repetitions, flexion of the right hip was to 115 degrees, extension was to 5 degrees or greater, abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran cannot cross legs, and rotation was not limited such that the Veteran cannot toe-out more than 15 degrees.  The examiner stated that the Veteran did not have additional limitation in range of motion of the hip and thigh, nor did he have functional loss and/or functional impairment of the hip and thigh.  Specifically, the examiner indicated that the Veteran did not have less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing, and or weight bearing.

Examination further revealed no localized tenderness or pain to palpation for joints/soft tissue of the hip.  Muscle strength testing was full for hip flexion, hip abduction, and hip extension.  There was no ankylosis of the hip joint.  There was not malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  It was noted that the Veteran has not had arthroscopic or other hip surgery.  There are no scars or other pertinent physical findings.  The Veteran does not use any assistive devices as a normal mode of locomotion.  The examiner further stated that due to the Veteran's hip and/or thigh condition there is not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner stated that the Veteran's right hip/thigh condition affects his ability to work in that the Veteran reports some difficulty squatting/kneeling.

As previously noted, the Veteran is service-connected for right hip strain, rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5251, for rating limitation of extension of the thigh.  Under Diagnostic Code 5251, a maximum rating of 10 percent is assigned for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  As such, a higher rating under this diagnostic code is not for application.

Entitlement to a rating in excess of 10 percent may only be demonstrated based additional limitation of motion or other specific clinical findings.  In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from zero to 125 degrees, and that normal hip abduction is from zero to 45 degrees.

Under Diagnostic Code 5253, a 10 percent rating is assigned when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  Where there is limitation of thigh abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

After a thorough review of the entirety of the evidence of record, the Board finds that a disability rating in excess of 10 percent for the Veteran's service-connected right hip strain is not warranted for any time during the appeal period.  With respect to range of motion, the Veteran's right hip strain is rated at the maximum allowable evaluation for Diagnostic Code 5251.  Moreover, the clinical findings do not demonstrate limitation of abduction beyond 10 degrees.  In fact, the evidence of record demonstrates findings that fall well short of the criteria for even compensable limitation of motion under Diagnostic Code 5253.  Even in light of the Veteran's subjective complaints, the overall lay and medical evidence demonstrates that, even when considering functional loss due to pain, weakness, fatigability, or incoordination, the Veteran's overall left hip motion does not meet, or more nearly approximate, the criteria for a higher rating under Diagnostic Codes 5253.  

The Board has also considered the applicability of other potentially applicable diagnostic codes.  Other diagnostic codes related to the hip include Diagnostic Code 5250 for ankylosis of the hip, Diagnostic Code 5254 for flail joint, and Diagnostic Code 5255 for impairment of the femur.  The medical evidence does not indicate the Veteran's right hip disabilities have resulted in a flail joint or impairment of the femur, and so Diagnostic Codes 5254 and 5255 are inapplicable.  Furthermore, Diagnostic Code 5250 is also inapplicable as no form of ankylosis has been demonstrated.  See generally Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  Importantly, the December 2012 and May 2013 VA examination reports specifically note that the Veteran does not have ankylosis, flail joint, or impairment of the femur.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that a schedular evaluation in excess of 10 percent is not warranted for the Veteran's service-connected right hip strain based on functional loss.  The January 2007 VA examiner noted that the recorded ranges of motion were associated with chronic pain at the end points of the range of motion testing, but did not indicate that the pain further reduced the Veteran's ranges of motion.  In fact, the examiner stated that the major functional impact was due to pain but that it additionally limited the joint function by zero degrees.  The examiner specifically stated that the right hip joint function was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  The December 2012 and May 2013 VA examiners noted that the Veteran's range of motion was without objective evidence of pain.  Moreover, the examiners stated that there was no additional limitation in range of motion of the hip and thigh following repetitive use testing.  The May 2013 VA examiner stated that the Veteran did not have any functional loss and/or functional impairment of the hip and thigh.  It was specifically noted that there was not less or more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbances of locomotion, and interference with sitting, standing, and/or weight bearing.  The December 2012 VA examiner stated that there was no objective evidence of painful motion, that there was no additional limitation in range of motion of the hip and thigh following repetitive use testing, and there was no evidence of weakened movement, excess fatigability, incoordination, swelling, pain on movement, deformity, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing, and/or weight bearing.  The only functional loss and/or functional impairment found was noted to be due to less movement than normal.  

The Board has considered the Veteran's statements that the pain reduces his mobility, and while the Veteran can subjectively and competently report his pain with accuracy and is credible in doing so, the Board finds that the clinicians are best trained to determine the nature and extent of any loss of motion in degrees and loss of function, as such requires medical training that the Veteran has not been shown to possess.  In this case, despite the pain, testing shows that the Veteran has a range of motion which is far greater than required for an increased rating.  In fact, as noted above, the range of motion testing fails to support a 10 percent rating under Diagnostic Code 5253.  Thus, an increased rating for limitation of motion based upon the DeLuca criteria is not warranted and the currently assigned 10 percent rating is appropriate for the Veteran's service-connected right hip strain.

As previously noted, because the Veteran is also service-connected for limitation of flexion of the right hip, rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5252, limitation of flexion of the thigh, a higher rating under Diagnostic Code 5252 in conjunction with the instant claim is not available.  38 C.F.R. § 4.14 (2012).

The Board has considered whether the Veteran is entitled to staged ratings.  However, the Board finds that the disability picture for the Veteran's service-connected right hip strain more closely approximates that contemplated by the currently assigned 10 percent evaluation throughout this appeal. 

In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).  However, as a preponderance of the evidence is against the assignment of a higher disability rating, such rule does not apply and the claim for a rating in excess of 10 percent for right hip strain must be denied.

IV. Other Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular ratings for the Veteran's postoperative residuals of right knee degenerative joint disease and scars, and right knee instability, are adequate.  Ratings in excess of those assigned are provided for higher levels of severity of such disabilities, but require certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  The diagnostic criteria also adequately contemplate the severity and symptomatology of the Veteran's postoperative residuals of right knee degenerative joint disease and scars, and right knee instability.  

The Veteran is in receipt of the maximum schedular rating for his service-connected right hip strain under Diagnostic Code 5251 and he is in receipt of the maximum schedular rating for his service-connected right knee instability for the time period from November 5, 2009 to July 29, 2012.  The record does not reflect that the Veteran has required hospitalization for treatment of his right hip strain.  Moreover, the VA examinations reflect that the Veteran's right hip strain and his right knee instability do not markedly interfere with employment.  In this regard, the December 2012 and May 2013 VA examiners stated that the Veteran's right knee instability and right hip strain cause some difficulty squatting and/or kneeling, but the examiner did not describe such limitations as markedly interfering with employment.  Moreover, the Veteran has not indicated that either his right knee instability or his right hip strain markedly interferes with his employment.  

Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his right knee status post medical meniscectomy with degenerative joint disease and scars/total right knee arthroplasty, right knee instability, or right hip strain.  Thus, no extraschedular referral is required.

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not alleged that he cannot work as a result of his service-connected disabilities, and the medical evidence does not show that he cannot work as a result of his service-connected disabilities.  Accordingly, the issue of TDIU has not been raised in this case. 





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for postoperative residuals of right knee degenerative joint disease and scars, rated at 10 percent for the time period prior to July 30, 2012, and at 30 percent from September 1, 2013, is denied.

Entitlement to a rating in excess of 10 percent for right knee instability for the time period prior to November 5, 2009, is denied.

Entitlement to an increased rating of 30 percent for right knee instability for the time period from November 5, 2009 through July 29, 2012 is granted, subject to the criteria governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for right knee instability for the time period beginning on September 1, 2013, is denied.

Entitlement to an increased rating for right hip strain, currently evaluated as 10 percent disabling, is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


